Extension Agreement 
 
This Extension Agreement is made effective July 7, 2015, by and among Royale
Globe Holding, Inc., a Nevada corporation having its place of principal
executive office at 30-01 Menara Keck Seng. No 203, Jalan Bukit Bintang 55100
Kuala Lumpur, Malaysia (the "Company"); RMC Mining Sdn. Bhd., a company
incorporated under the laws of Malaysia, having an address at No 32A-2 Jalan
Teknologi 3/6C, Taman Sains Selangor 1, Seksyen 3, Kota, Damansara, Petaling
Jaya, Selangor Darul Ehsan, 47810, Malaysia ("RMC"); and MARICOM Sdn.. Bhd., a
company incorporated under the laws of Malaysia, having an address at PT 225,
2nd Floor, Jalan Kebun Sultan, Kota Bahru, 15300 Kelantan ("Maricom").


WHEREAS, the Company, RMC and Maricom are parties to that certain Share Exchange
Agreement dated March 20, 2015 (the "Share Exchange Agreement"), pursuant to
which the Company agreed to acquire from RMC such number of shares representing
99.6% of the issued and outstanding shares of Maricom (the "Acquisition");


WHEREAS, in connection with the Acquisition, the Company agreed to issue to RMC
600,000,000 shares of the Company's common stock, at an agreed value of USD
$0.50 per share;


WHEREAS, the parties to the Share Exchange Agreement desire to extend the
Closing Date of the Acquisition in accordance with the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and for good and
valuable mutual consideration, the receipt of which is hereby acknowledged, the
parties, intending to be legally bound, do hereby agree to the following terms
and conditions:


Agreement


1.            The Closing Date shall be extended to occur on or prior to August
31, 2015.
2.            Except as otherwise set forth herein, the terms of the Share
Exchange Agreement shall remain in full force and effect without amendment,
modification or diminution.
3.            Undefined capitalized terms used herein shall have the same
meanings ascribed to them in the Share Exchange Agreement.
 
 
             IN WITNESS WHEREOF, the parties have executed this Extension
Agreement as of the date first set forth above.


ROYALE GLOBE HOLDING, INC.,
a Nevada corporation
 
 
By:  /Ho Shih Khiam/
        Ho Shih Khiam
Its:   Chief Executive Officer
 
 
 
RMC MINING SDN. BHD.,
a company organized under the laws of Malaysia
 
 
By:  /Revi Janardhanan Pillai/
Print Name:  Revi Janardhanan Pillai
Its:   Director
 
 
 
MARICOM SDN. BHD.,
a company organized under the laws of Malaysia
 
 
By:  /Chua Seong Seng/
Print Name:  Chua Seong Seng
Its:   Director
 



 